Citation Nr: 1412201	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that in April 1975, as a member of the Air Force's 3rd Security Police Squadron, he participated in security guard duties in the Republic of Vietnam during Operation Babylift.  Operation Babylift was the name given to the mass evacuation of children from the Republic of Vietnam to the United States and other countries via Clark Air Base in the Philippines at the end of the Vietnam War.  

As pertains to this case, the Veteran's service personnel records confirm his service with the 3rd Security Police Squadron at Clark Air Base, and there is historical evidence that the 13th Air Force used security police as guards on all evacuation flights following the April 4, 1975 loss of a C-5 aircraft and 138 lives.  www.globalsecurity.org/military/ops/new_life.htm  A review of the claims file, however, reveals that VA has yet to attempt to determine whether the appellant's unit was tasked with guard duties in the Republic of Vietnam as part of Operation Babylift, and if so, whether the appellant was so deployed.  Hence, further development is in order. 

Further, the Board has been put on notice that the Veteran is in receipt of Social Security benefits, however, the record does not include any Social Security decision or medical records.  Hence, further development is required.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the U.S. Army and Joint Services Records Research Center (JSRRC) and request that they attempt to verify whether members of the 3rd Security Police Squadron served in the Republic of Vietnam as guards during Operation Babylift in April 1975.  If so, the JSRRC should attempt to ascertain whether the appellant was one of the squadron members that so served.  All efforts to develop this evidence must be carefully documented.

2. If the JSRRC cannot confirm that the appellant served in the Republic of Vietnam in April 1975, the RO must contact the Defense Finance and Accounting Service and request that they review the appellant's payroll record to determine whether he was awarded hostile fire pay for service in April 1975.  

3. Obtain all relevant Social Security disability records and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4. Obtain and associate with the record any outstanding VA outpatient treatment records.  Further, ask the Veteran to authorize VA to obtain any outstanding private treatment records relevant to his claim.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5. Thereafter, the RO/AMC should readjudicate the claim.  If the claim remains denied, the RO must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


